** OKLAHOMA SECURITIES COMMISSION — SALARY ** THE ADMINISTRATOR OF THE OKLAHOMA SECURITIES COMMISSION MAY 'NOT' PAY EMPLOYEES OF THE SECURITIES COMMISSION LESS THAN THE MINIMUM SALARY PROVIDED BY HOUSE BILL NO. 627; THAT ANY DISCREPANCY BETWEEN THE APPROPRIATIONS AND THE MINIMUM SALARY PROVIDED FOR THE VARIOUS POSITIONS MUST BE REMEDIED BY ADJUSTING THE PERSONNEL REQUIREMENTS OF THE AGENCY TO CORRESPOND TO THE APPROPRIATIONS. (MINIMUM SALARY, LESS THAN, SCHEDULE, SALARY SCALE) CITE: 74 Ohio St. 205 [74-205] (BURCK BAILEY)